Title: From George Washington to Matthias Ogden, 27 May 1782
From: Washington, George
To: Ogden, Matthias


                        
                            Sir
                            Head Quarters 27th May 1782.
                        
                        I requested Colo. Smith to reply to yours of yesterday’s date by the return of Lieut. Rhea. 
                         I cannot see into the necessity for the removal of the Party under Major Hay, for the purposes mentioned,
                            for if you have been able to keep up the communication without his knowledge, it surely can be carried thro’ with the same
                            Address, untill brought to the last stages when I think he may be of service.
                        The very act of removing them will give suspicion. Should Mr  be apprehended, I would recommend that you treat him with every civility in your Power consistant with
                            his security, and that you remove him immediately to the Jersey Hutts, forward a particular state of the Circumstances,
                            with Copies of the original Papers to His Excellency Govr Livingston, and as  is a Citizen, and a Subject of the State over which he presides, take his further order respecting
                            him. If it should be, to subject him to a tryal by Law-Martial let him be sent to Majr General Heath, with all the papers,
                            and proofs necessary to it.
                        With respect to the other matter, should it turn out agreable to your Expectations—the sooner you retire to
                            your Hutts the better—Lodge the Prisoners in a place of safety, and forward to me the earliest intelligence of your
                            success, and the number of Prisoners—the Circumstances attending them, and the Enterprise—when the necessary steps will
                            taken for their further security.
                        The sooner you bring this matter to a close the more agreable it will be to me, and I have great reason to
                            believe the more Advantageous to the public at large. I am Sir Your most Obedt Humble servt
                        
                            Go: Washington

                        
                    